DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/9/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810747411.5  application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning module”, “pricing module”, settlement module,  “access control unit”,  “ central control module”, automatic weighing unit, settlement module, “ID chip collection and issue module”, “voice broadcast module”  and “ intelligent disinfection unit “ in claim, 1, 3- 6, 8, 10, 12, 14, 15, 16, 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 6, 10, 11,  18 is  objected to because of the following informalities: 
Claim 6, the limitation “to accurately verify an identity of the customer and detect the position of the customer” is an intended use statement . The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 10,  the limitation “to prevent the situation where a total weight is a common multiple of weights of the different single products and the picked products are not accurately identified “ is an intended use statement . The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 11, the limitation “so as to provide the new customers with a training video comprising a shopping operation procedure and a training picture to allow the customer to know the shopping operation procedure “ is an intended use statement. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Claim 18 , the limitation “capable of”. It has been held that the recitation that an element is “capable of” performing  a function is not a positive limitation but only requires the ability  to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 8-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Angenfelt WO 2018/117955 in view of  FUJIKAWA JP 6342039, translation provided by Examiner.  
Re Claim 1,  Angenfelt discloses an open self-service sales method based on positioning of customers, comprising: placing products in different storage subareas by category, wherein each of the storage subareas has a unique ID code  (Page 18 lines 15-16), and each customer entering a store has unique characteristic information (Page 27 lines 7-12) ; 
when the customer shops in a storage subarea, automatically weighing the products in the storage subarea before and after shopping through an automatic weighing unit located at the storage subarea, respectively; calculating the quantity of selected products to generate current shopping quantity information, wherein the current shopping quantity information comprises the quantity of the selected products and an ID code of the storage subarea (P12, lines 2-5 and 11-13  the shelf A may e.g. be equipped with one or more scales forming part of the sensor arrangement 110. When a customer 1 picks an article from the shelf A the total weight of the shelf A will be reduced, and the information relating to the change in weight will be transmitted to the processor 120;  the data measured by the scales may further be used to identify the number of articles being picked from the shelf A ) ; 
acquiring a real-time position of the customer (P26, lines 30-31  system 100 with know the position of the customer 1 by following the customer as he or she moves around the store 10); 
determining whether the customer is shopping according to a distance between the customer and the storage subarea; if yes, generating current customer information comprising the unique characteristic information of the customer and the ID code of the storage (Page 28 lines 27-31 the possible number of articles may be limited by analyzing the location of the article carrying device 5. Only articles that are in a predetermined distance from the article carrying device 5 will be considered to be candidates when the system 100 operates to identify the chosen article) ;
 acquiring the real-time position of the customer; determining whether the customer has stopped shopping according to the distance between the customer and the storage subarea; if yes, determining that the current shopping quantity information of the customer is valid (Page 12, lines 2-5 and lines 11-13 and Page 28 lines 21-31); 
calculating the amount of products corresponding to the current quantity information of the customer according to a unit price of the products pre-stored in the storage subarea; generating current shopping amount information comprising the amount of products and the ID code of the storage subarea (Page 12 lines 2-5 and 11-13 , the use of a “unit price “ is implicit , see Page 25, lines 8-11 and Page 30  lines 9-17); 
establishing a relationship between the current shopping quantity information, the current customer information and the current shopping amount information according to the ID code of the storage subarea; and generating current shopping information ( Page 28, lines 10-12, the article identity is in step 310 added to the registration account 130 associated with the customer) ; 
accumulating unsettled current shopping information according to the unique 1 characteristic information of the customer to generate a shopping list; sending the shopping list to the customer, wherein the shopping list comprises the order number, time, a product name, a unit price, the quantity, the amount and the total amount of the products selected by the customer (information provide in the display unit may for example be information relating to the list of articles that already has been identified as picked by the customers, the total price of the selected articles, offers or deals for different articles in the store and/or accessible information relating to the registration customer account such as previous purchase history , Page 30, lines 7-12 sending to the customer implicit in that the display unit is the mobile pone of the customer , Page 30 line 3); 
and paying for the products in the shopping list using cash, e-banking or a third-party payment platform (Page 31, lines 22-27 allow the customer to finish the payment transaction); and letting a guard device open to allow the customer to leave (Page 31, line 30-Page 32 line 2 checkout station transmits a control signal to a surveillance system which will be used in the determination whether or not to open a s passage gate,  As person is in such embodiments only allowed to exit through the gates 18 of the store 10 if the person 1 has paid for its articles).
Angenfelt  fails to specifically discloses that the  weighing unit is located at a bottom of the  storage subarea.
However, FUJIKAWA  discloses a weighing unit  located at a bottom of the  storage subarea ( under the shelf as shown in Fig. 6).
Given the teachings of FUJIKAWA it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Angenfelt with a weighing unit  located at a bottom of the  storage subarea, since it has been held that rearranging parts of an invention involves only  routine skill in the art. In re Japikse, 86, USPQ 70.
Re Claim 3, Angenfelt discloses an open self-service sales system based on positioning of customers, comprising: 
an open partitioned weight-sensing rack (Fig. 2; P12, lines 2-5 and 11-13  the shelf A may e.g. be equipped with one or more scales forming part of the sensor arrangement 110) ; 
a positioning module configured to detect the position of the customer (P26, lines 30-31  system 100 with know the position of the customer 1 by following the customer as he or she moves around the store 10);
 a pricing module (the display unit may be in communication with the processor 120 for displaying information regarding the registration account 130 ( the information provided in the display unit may for example be information relating to the total price of the selected articles);
 a settlement module (Page 31, lines 22-27 allow the customer to finish the payment transaction; the processor 120 transmits a transaction signal to the checkout station or the checkout station can retrieve the account to allow the customer to finish the payment transaction); 
an access control unit (Page 31, line 30-Page 32-line 2 checkout station transmits a control signal to a surveillance system which will be used in the determination whether or not to open a  passage gate,  as person is in such embodiments only allowed to exit through the gates 18 of the store 10 if the person 1 has paid for its articles); and a central control module; 
wherein the open partitioned weight-sensing rack has a plurality of storage subareas (plurality of shelves ), 
and an automatic weighing unit is provided at each of the storage subareas (P12, lines 2-5 and 11-13  the shelf A may e.g. be equipped with one or more scales forming part of the sensor arrangement 110. When a customer 1 picks an article from the shelf A the total weight of the shelf A will be reduced, and the information relating to the change in weight will be transmitted to the processor 120;  the data measured by the scales may further be used to identify the number of articles being picked from the shelf A) ;
 a shopping subarea is provided in front of each of the storage subareas (Fig. 2) ; and the positioning module, the automatic weighing unit, the pricing module, the settlement module, and the access control unit are connected to the central control module, respectively (Page 13, lines 3- 8; the sensor arrangement 110, and thus the individual sensors 112, communicates with the processor 120 by the use of a communication interface. The communication interface is adapted to allow the sensor arrangement 110 to communicate with the processor 120, through the use of different communication technologies; Page 3 lines 17-25; The processor 120, or a plurality of processors 120 arranged in communication with each other, is connected to the sensor arrangement 110. The at least one processor 120 is configured to determine the identity of an article picked by the customer 1. The processor 120 is responsible for the overall operation of the sensor arrangement 120 and the registration account 130 and is preferably implemented by any commercially available CPU ("Central Processing Unit"), DSP ("Digital Signal Processor") or any other electronic programmable logic device. The processor 120 is configured to read instructions from a memory 122 and to execute these instructions to control the operation of the sensor arrangement 110 and/or the registration account 130) .
 Angenfelt fails to specifically discloses that the  weighing unit is located at a bottom of the  storage subarea.
However,  FUJIKAWA  discloses weighing unit is located at a bottom of the  storage subarea ( under the shelf as shown in Fig. 6).
Given the teachings of FUJIKAWA it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Angenfelt with a weighing unit  located at a bottom of the  storage subarea since it has been held that rearranging parts of an invention involves only  routine skill in the art. In re Japikse, 86, USPQ 70
Re Claim 4, Angenfelt and FUJIKAWA discloses the open self-service sales system of claim 3,  and Angenfelt discloses wherein the positioning module 2 is an indoor wireless positioning technology based device comprising at least one of a mobile positioning device, a Wi-Fi positioning device, a machine vision machine, a radio frequency identification (RFID) read and write device, an ultra-wideband (UWB) positioning base station, a Bluetooth positioning receiving device, an infrared positioning receiving device and an ultrasonic positioning receiving device (Page 15 lines 3-19) .  
RE Claim 5,  Angenfelt  and  FUJIKAWA discloses the open self-service sales system of claim 4, and FUJIKAWA discloses wherein the positioning module further comprises an identity (ID) chip which is configured to identify the real-time position of the customer  ( the user ID is stored in a non-contact IC chip ) ; the ID chip is carried by the customer (a customer who wants to enter a store presents his / her QR code to the gate terminal 32 at the gate GT, Note that the QR code is an example, and the user ID is stored in a non-contact IC chip ) or the customer carries a shopping container on which the ID chip is attached (Page 3 of the translation).  
RE Claim 6, Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 4,  and Angenfelt  discloses wherein the positioning module combines machine vision (Page 6 lines 1-3 ; The sensor arrangement may comprise at least one sensor being selected from the group comprising a 2D-camera, a 3D-camera, an IR camera,)  and indoor wireless positioning technology (P26, lines 26-31 ; Page 13, lines 1-15) to accurately verify an identity of the customer and detect the position of the customer (P26, lines 26-31  system 100 with know the position of the customer 1 by following the customer as he or she moves around the store 10 using image recognition software, such as person tracking system, 3D image tracking from area cameras or other person-tracking algorithms known per se); and an archive ( registration account memory or database )  containing the identity of the customer  (Page 26, lines 21- 30 and Page 27 lines 7-25)  checking is randomly performed in the store (the system tracks the  customer throughout the store) and FUJIKAWA discloses a  card corresponding to the identity of the customer is established in an entrance channel ( See page 3 of translation, the user ID is stored in a non-contact IC chip or the like provided in the customer's user terminal and the management terminal 10 reads the user ID through short-range wireless communication in response to the extraction of the customer's user ID (reading the QR code) by the gate terminal 32, the in-store photographing camera 34 photographs the customer's hand, face, and whole body, and these captured images Are registered in the customer information database 151 as customer images).
Re Claim 8,  Angenfelt and FUJIKAWA discloses the open self-service sales system of claim 3, and Angenfelt discloses that the positioning module is configured to identify the real-time position of the customer and determine whether the customer is shopping in the open partitioned weight-sensing rack according to a two-dimensional algorithm of the distance between the real-time position of the customer and the storage subarea and stay time of the customer at a current position (P26, lines 30-31  system 100 with know the position of the customer 1 by following the customer as he or she moves around the store 10; Fig. 5 ).  
Re Claim 9, Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3, and FUJIKAWA discloses wherein a camera is provided in the storage subarea; when a weight of the open self-service sales system changes, 3 images of the storage subarea are collected by frame, and a relationship between the time when the weight of the storage subarea changes and the time when the images of the storage subarea are collected is established (Page 4; Fig. 9 the time t1 corresponding to the first photographed image from the top is the timing when the human sensor 40 detects the presence of the customer's hand in the product shelf SH, and the customer's hand UH enters the product shelf SH. I'm starting. In FIG. 9, time t2 corresponding to the second photographed image from the top is the timing when the weight detected by the weight sensor 38 changes (decreases), and the product placed in front of the left side of the product shelf SH); and machine vision technology  (Camera ) is adopted to identify whether a product that the customer picks on the storage subarea is consistent with the product that the customer returns to avoid abnormal exchanges (Page 5 of translation, when the customer places (returns) the product on the product shelf SH, the product area when the customer's hand leaves the product area (time t3) at a later timing than the weight changes. The arranged product is determined using the photographed image. Since the photographed image normally includes the product after placement, it is relatively easy to determine the product; Fig. 11).  
Re Claim 10, Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3, and FUJIKAWA discloses wherein single products with different weights are placed in the storage subarea ( See page 4 of translation;  three or more kinds of products may be placed, or a plurality of products may be stacked in the vertical direction), and a product picked by the customer from the storage subarea is automatically identified according to a weight change of the storage subarea detected by the automatic weighing unit  (if a weight detected by a weight sensor 38 has decreased, a management terminal 10 determines a commodity taken out of a commodity area on the basis of an image of the commodity area photographed by a commodity area photographing camera 36);  wherein the open self-service sales system calculates the limit of the number of different single products, placed in the storage subarea   (See page 4 of translation three or more kinds of products may be placed) to prevent the situation where a total weight is a common multiple of weights of the different single products   and the picked products are not accurately identified (recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).
Re Claim 11,  Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3,  and Angenfelt discloses wherein a channel for regular customers and a channel for new customers are provided at an entrance, or the regular customers and the new customers are automatically identified (Page 26 line 20 -Page 27 line 30, wherein  the act of associating the customers  implies that the customers are new  and the identifying of  a plurality of customers, and associating two or more customers to the same registration account multiple customers belongs together (such as a family) and arrive to the store at different time it is possible to connect them to the same registration account 130 by manually merging their accounts. Thus, the system identifies new customer and registered customers ) so as to provide the new customers with a training video comprising a shopping operation procedure and a training picture to allow the customer to know the shopping operation procedure (recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).
Re Claim 12,  Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3, and FUJIKAWA discloses wherein the automatic weighing unit has an over-range alarm function; when the weight of the products is equal to or exceed a preset range of the automatic weighing unit, the automatic weighing unit issues a prompt or an alarm ( Page 4 of translation Specifically, each time the weight detected by the weight sensor 38 increases or decreases by a predetermined threshold value or more, the management terminal 10 executes the process of FIG. 8 for the corresponding product area , thus issuing a prompt to the processor).  
Re Claim 13, Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3,  and Angenfelt discloses wherein the open self-service sales system has two return modes; one mode is that the customer accurately returns a product to the original storage subarea, and the open self-service sales system recognizes, confirms and deletes the product purchased by the customer (Page 23, lines 17-21, in case a customer returns an article that is already registered to its account, the registration system 100 recognizes that the identified article that was returned and removes the article from the registration account 130); and the other 4 mode is that service personnel guides the customer to return the product through a special return counter if the customer realizes that the article chosen was in fact not something he/she intended to buy and returns it into a random article containing area D (Page 31 lines 1-19; If the system 100 determines that the added article was placed in the wrong, position in the correct article container A-I or if the article was placed in the wrong article container A-I, the system 100 will transmit an alarm signal. Preferably, the alarm signal is associated with the position of the article containing area in question whereby it is possible for a store attendant to correct the position of the wrongly arranged article. The alarm signal may also be transmitted to the processor for storing and evaluating the data).
Re Claim 15,  Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3, and  Angenfelt discloses an ID chip (Page 15, lines 11-13;  unique identification tag such as an RFID tag) ; 
an exit prohibition device (Page 31, line 27-Page 32-line 2 information from the registration system 100 and information regarding the payment determines whether  one is allowed to exit through the gates) ; a passage isolation device (Page 7 lines 24-28;  Page 31, line 30-Page 32 line 2 ; gate terminal ) ; 
wherein the ID chip is configured to identify the real-time position of the customer (Page 15 , lines 10-17, P26, lines 30-31wherein the article carrying device (5) comprises a unique identification tag and wherein the method further comprises detecting said tag by means of the sensor arrangement (120), and determining the position of said article carrying device  sensors also monitor a customer  and/or an article carrying device 5 used by the customer); 
the access control unit comprises: an entry passage ( Page 7, lines 25-30 entrance or check in area 12 ); an exit passage (Page 7, lines 25-30 ; Page 31, line 30-Page 32-line 2 Store exit at gate); and 
an ID chip collection and issue module (Page 15, lines  12-16; reader of  the sensor arrangement 110 and registration account module ); wherein the passage isolation device isolates a gate into the entry passage and the exit passage, and blocking bodies (the frame or door that closes the gate)  are respectively provided on the entry passage and the exit passage; an entrance and an exit of the entry passage are formed by the blocking bodies (The frame or door that closes the gate ) at both ends of the entry passage, and an entrance and an exit of the exit passage are formed by the blocking bodies (the frame or door etc. )  at both ends of the exit passage (Page 7, lines  22-31; Page 8 lines 7-93);
 the access control unit is connected to the ID chip collection and issue module to control the entry and exit of the customer (Page 31, line 27-Page 32 line 2; information from the registration system 100 determines if one is allowed to exit through the gate(s) 18) ; the ID chip collection and issue module is configured to issue and collect an RFID tag, a UWB tag, a Bluetooth positioning signal source tag, an infrared positioning signal source tag, or an ultrasonic positioning signal source tag  (Page 15, lines  12-16; article carrying device 5 may comprise a position detecting unit such as iBeacon, Bluetooth Low Energy (BLE), short-range radio frequency positioning and/or Wifi-based positioning systems, RFID tag )  , and issue and collect the ID chip and a shopping container attached with the ID chip (Page 15 wherein the article carrying device (5) comprises a unique identification tag and wherein the method further comprises detecting said tag by means of the sensor arrangement (120), and determining the position of said article carrying device ) ; the access control unit controls the block bodies to block the customer or let the customer pass according to issue and collection of the ID chip and a payment state corresponding to the ID chip, or issue and collection of 5 the shopping container attached with the ID chip and a payment state corresponding to the shopping container attached with the ID chip (Page 31, lines 22-Page 32 line 2;  transmits a control signal to a surveillance system which will be used in the determination whether or not to open a passage gate. A person is in such embodiments only allowed to exit through the gate(s) 18 of the store 10 if the person 1 has paid for its article(s). This is determined based on information from the registration system 100 and information regarding the payment ) and the access control unit is configured to remind the customer to perform corresponding operations  ( initiate security check based on abnormal activity of a certain registration account).
Re Claim 17,  Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3, and Angenfelt  further discloses a product isolation device; characterized in that the product isolation device comprises a plurality of isolation baffles (Side wall of shelf) , and adjacent isolation baffles; the isolation baffles  (Side wall of shelf as show in in  Fig. 2) are respectively mounted at two sides of the storage subareas, and each of the isolation baffles  (Side wall ) is higher than products (Fig. 2) .
Angenfelt  and FUJIKAWA discloses all of the limitations from above except for adjacent isolation baffles have an interval of 0.4-1.5 m and each of the isolation baffles  (Side wall ) is 0.03-0.8 m higher than products.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to make the adjacent isolation baffles have an interval of 0.4-1.5 m and each of the isolation baffles  is 0.03-0.8 m higher than products, since it has been held that where the general conditions of a claim are disclosed in the prior art , discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233. 

Re Claim 18,  Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3,  and Fujikawa discloses wherein the positioning module is capable of identifying an identity of an ID chip carried by a person to determine the person is a customer or a staff member of the store, thereby determining whether a product change is normal  ( See page 2 and 3 of translation)  .  
Claim(s) 2 , 7  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angenfelt  in view of FUJIKAWA as applied to claim 1 and 5  above, and further in view of  KUMAR US Patent No. 11. 308, 442.
Re Claim 2,  Angenfelt and FUJIKAWA  discloses the open self-service sales method of claim 1,but fail to disclose wherein the storage subarea has a sales state, a restock state  and a return state; when the storage subarea is in a restock state , the current shopping quantity information of the customer is not generated; the storage subarea returns to the sales state after restocking is over; and when the storage subarea is in the return state, the current shopping amount information is determined to be invalid, and the customer is notified.
Kumar discloses wherein the storage subarea has a sales state (Removal ) , a restock state (loading state) and a return state  (Column 11,  lines 59-67; Column 12, lines 1-16; Column 6 lines 12-16) ; when the storage subarea is in a restock state (loading state)  , the current shopping quantity information of the customer is not generated Column 26 lines 46-67, the items are  being processed to generate a portion of the item data) ;  and the storage subarea returns to the sales state after restocking is over; and  Angenfelt discloses when the storage subarea is in the return state, the current shopping amount information is determined to be invalid, and the customer is notified (Page 31 lines 1-19; If the system 100 determines that the added article was placed in the wrong, position in the correct article container A-I or if the article was placed in the wrong article container A-I, the system 100 will transmit an alarm signal. Preferably, the alarm signal is associated with the position of the article containing area in question whereby it is possible for a store attendant to correct the position of the wrongly arranged article. The alarm signal may also be transmitted to the processor for storing and evaluating the data .
Given the teachings of Kumar it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Angenfelt  and FUJIKAWA   with wherein the storage subarea has a sales state, a restock state and a return state; when the storage subarea is in a restock state , the current shopping quantity information of the customer is not generated; the storage subarea returns to the sales state after restocking is over; and when the storage subarea is in the return state, the current shopping amount information is determined to be invalid, and the customer is notified.
Doing so would  provide a more versatile  sales system  that creates   models  based on interaction data  thus providing  a high confidence value  of  determining difference type of interactions. 
Re Claim 7,  Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 5.
  Angenfelt and FUJIKAWA fail to disclose wherein a plurality of ID chips are arranged on the shopping container at different positions.
Kumar discloses wherein a plurality of ID chips are arranged on the shopping container at different positions (Column 30 ,lines 6-30)
Given the teachings of Kumar it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Angenfelt  and FUJIKAWA   with wherein a plurality of ID chips are arranged on the shopping container at different positions.
Doing so would provide each tag with a different technique  to indicate its presence (Column 30, lines 18-20).
Re Claim 16,  Angenfelt and FUJIKAWA  discloses the open self-service sales system of claim 3,  and FUJIKAWA   discloses the client interface is connected to the central control module; and the client interface is configured to indicate the shopping information and issue an alarm when there is an abnormal weight change on the storage subarea (Page 4  and Page 6 of translation).  
Angenfelt and FUJIKAWA  Fails to disclose wherein the storage subarea is provided with a client interface comprising a voice broadcast module, a display screen, an intelligent display tag and a status indicator; the status indicator indicates the storage subarea is in different statuses through a color and a flash mode of the status indicator; the client interface is connected to the central control module; 
Kumar discloses wherein the storage subarea (inventory locations such as shelves, bins etc.)  is provided with a client interface comprising a voice broadcast module (Speaker) , a display screen, an intelligent display tag and a status indicator; the status indicator indicates the storage subarea is in different statuses through a color and a flash mode of the status indicator (Column 28 lines 40-45 ; Column 35, lines 5-24, Column 36 lines 1-9). 
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Angenfelt WO 2018/117955 in view of  FUJIKAWA JP 6342039, translation provided by Examiner  as applied to claim 3 above, and further in view of Anning US Publication No.  Anning 2015/0187160
Re Claim 14,   Angenfelt  and FUJIKAWA discloses the open self-service sales system of claim 3.
 	 Angenfelt  and FUJIKAWA fails to specifically disclose wherein according to sales needs, a shape and a size of the shopping subarea on the automatic weighing unit are adjustable.
However, Anning discloses plurality of storage racks fitted with height adjustable shelves all with Rack Weighing Devices (P157).
Given the teachings of Anning it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Angenfelt and FUJIKAWA with wherein according to sales needs, a shape and a size of the shopping subarea on the automatic weighing unit are adjustable since it’s been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the cited prior art of record, discloses, teach or fairly suggest at least self-service sales system of claim 3, further comprising: an intelligent disinfection unit; wherein the intelligent disinfection unit is mounted around the storage subarea; when positioning module detects that there is no person in the shopping subarea, the products in the storage subarea are disinfected by ultraviolet rays or ozone through the intelligent disinfection unit; and when the positioning module detects that a person is close to the shopping subarea, the intelligent disinfection unit automatically stops the 6 disinfection of the products.
Conclusion

The following reference is cited but not relied upon:  LI et al. US Pub. No. 2020/0202137  discloses a goods sensing system based on image monitoring, a method for goods sensing and a goods sensing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887